DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 5-6, filed 06/01/2022, with respect to the 35 USC § 103 rejections have been fully considered. Amendments to claims 1 and 7-8 have been entered and under further consideration, a new ground of rejection is provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0276545) in view of Minagi et al. (US 2008/0314151).

    PNG
    media_image1.png
    468
    595
    media_image1.png
    Greyscale
Regarding claims 1 and 7-8, Takahashi discloses an estimating device and method comprising: at least one processor (100) configured to (see Fig. 1 below): calculate a frequency response function of a pipe (108, ¶0078, lines 1-7), based on an excitation force excited to a pipe (108) by an exciter (107 is also an piezoelectric vibration exciter ¶0063) and a vibration (107) response propagating through the pipe (108), the vibration (107) response being acquired by a measuring instrument (105); estimate, based on a frequency response function model (¶0066, lines 1-10) being a model representing a frequency response of the pipe (108), and the frequency response function, a value of a parameter relating to rigidity of the pipe (¶0109, lines 1-9).
Takahashi fails to explicitly discloses the measuring instrument measuring an elastic wave propagating through fluid inside the pipe and the pipe; and estimate a degree of deterioration of the pipe based on the estimated strength of the pipe and estimate, based on a relation between the value of the parameter and a strength of the pipe the strength of the pipe.
Minagi discloses a measuring instrument measuring an elastic wave propagating through fluid inside the pipe and the pipe (see claim 7); and estimate a degree of deterioration of the pipe based on the estimated strength of the pipe (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of estimating device, to modify Takahashi, to include an elastic wave propagating and estimate a degree of deterioration of the pipe, as taught by Minagi, for the benefit of providing a device which can be effectively used to determine the types of deterioration phenomena in elemental zones constituting an exploration range by correctly detecting the progression degrees of deterioration in the elemental zones.

    PNG
    media_image2.png
    376
    443
    media_image2.png
    Greyscale
Minagi further discloses estimate, based on a relation between the value of the parameter and a strength of the pipe (S1-S5) representing yield stress (“stress-strain curve & strength ratio” a strain gauge may be attached to a sample pipe to draw a stress-strain curve), the strength of the pipe (see claim 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of estimating device, to modify Takahashi, to include a strength of the pipe representing yield stress, as taught by Minagi, for the benefit of providing a device which can be effectively determine the rigidity of the pipe, to accurately examine a type of a deterioration phenomenon in a pipe.
Regarding claim 2, Takahashi further discloses, the at least one processor (100) being configured to estimate the value of the parameter by approximating the frequency response function model to the frequency response function [¶0065, lines 1-14 to ¶0065, lines 1-10].
Regarding claim 3, Takahashi further discloses, the at least one processor (100) is configured to estimate the value of the parameter wherein a difference between the frequency response function model and the frequency response function is within a predetermined range [¶0078, lines 1-7]. 
Regarding claim 4, Takahashi further discloses the value of the parameter is a wall thickness of the pipe [¶0106, lines 1-14].
Regarding claim 5, Takahashi further discloses the at least one processor (100) being configured to estimates, as the strength, tensile strength [¶0110, lines 1-8].
Regarding claim 6, Takahashi further discloses the relation is a relation between an elasticity modulus and a tensile strength of the pipe [¶0110, lines 1-8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855